      Case 3:19-cv-00777-LC-CAS Document 22 Filed 06/26/20 Page 1 of 2

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

GLENNIS HOBBS,

      Plaintiff,

v.                                         Case No. 3:19cv777-LC/CAS

ANDREW SAUL, Commissioner
of Social Security,

     Defendant.
_____________________________/

                                  ORDER

      This cause comes on for consideration upon the Report and

Recommendation of the United States Magistrate Judge (ECF No. 21)

dated May 28, 2020, recommending that the Plaintiff’s motion (ECF No. 20)

pursuant to the Equal Access to Justice Act for attorney’s fees and costs

be granted. The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections.

No objections have been filed.

      Having considered the Report and Recommendation, I have

determined that it should be adopted.

      Accordingly, it is ORDERED as follows:

      1. The Report and Recommendation (ECF No. 21) is adopted and

incorporated by reference in this order.
      Case 3:19-cv-00777-LC-CAS Document 22 Filed 06/26/20 Page 2 of 2
                                                                   Page 2 of 2


      2. Defendant’s motion for attorney’s fees and costs, ECF No. 20, is

GRANTED and Plaintiff shall recover reasonable attorney’s fees in the

amount of $5,812.86 and reasonable costs in the amount of $400, to be

paid by the Commissioner within a reasonable time.

      3. The Commissioner may offset from this amount any debt owed by

the Plaintiff to the United States that may be identified by the Department

of Treasury and any ultimate distribution shall be made in accordance with

Astrue v. Ratliff, 560 U.S. 586 (2010).

      DONE AND ORDERED this 26th day of June, 2020.



                               s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1615-LC/CAS
